        Case 6:20-cv-00355-JR          Document 27        Filed 07/26/21      Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 HOLLY J. BENSON,                                  Case No. 6:20-cv-00355-JR

        Plaintiff,                                 ORDER FOR PAYMENT OF ATTORNEY
                                                   FEESPURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the
amount of $7,064.52 are hereby awarded toPlaintiff, pursuant to the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable toPlaintiff's
attorneys and mailed toPlaintiff's attorneys at HARDER, WELLS,BARON & r,,1ANNING,P.C.,
474 Willamette Street, Eugene, Oregon 97401. Pursuant to Ash·1ie v. Ratliff, 560 U.S. 586,130 S.
Ct. 2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER,
WELLS, BARON & MANNING,P.C., if the Commissioner confirms thatPlaintiff owes no debt
to the Government through the federal treasury offset program. IfPlaintiff has such debt, the check
for any remaining funds after offset shall be made out to Plaintiff's attorneys and mailed to
counsel's office at the address provided above. There are no costs or expenses to be paid herein.
       Dated thiscik__ day of, lu.l\.)          2021.



                                             106f   �!}�us�
                                             United States Magistrate Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING,P.C.
474 Willamette Street, Eugene,OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys forPlaintiff
